Citation Nr: 0603630	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  05-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for tinnitus 

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

  

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had 19 years of active duty ending in August 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision.  The 
issue of entitlement to a compensable rating for hearing loss 
will be the subject of the remand appended to this decision.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal for service connection.

2.  There is no evidence that tinnitus was manifested in 
service and a preponderance of the evidence is against 
finding that the veteran has tinnitus related to service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service .  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304  (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a December 2003 letter, the RO informed the appellant of 
the provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claims.  

In addition, the RO issued a detailed statement of the case 
(SOC) in February 2005, in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his claims.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a 


substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to the benefits sought.  Further, the claims file 
reflects that the February 2005 SOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Thus, to the extent that the 
letters notifying him of the VCAA may not have technically 
informed the appellant of each element of the VCAA, the 
appellant was nonetheless properly notified of all the 
provisions of the VCAA by the February 2005 SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant has not 
been prejudiced by the timing of the notice, since it was 
given prior to the April 2004 rating decision.  The content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's 
duty to notify.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It appears that all obtainable evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

VA outpatient records, private medical records, and a VA 
examination report have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Entitlement to service connection for tinnitus.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service medical records are absent any recorded complaints of 
tinnitus; the examination report at service discharge did not 
note complaints of tinnitus.  VA afforded the veteran an 
examination in April 2004 during which he complained of 
constant "high pitched tinnitus."  The examiner noted that 
etiology of tinnitus was unknown and upon review of the 
claims folder opined that it was not as likely as not related 
to acoustic trauma incurred during service.  

While the veteran currently indicates tinnitus, there is 
nothing indicating it is related to service.  There was 
nothing noted in service; the first complaint of such a 
condition in the record is the April 2004 VA examination, 
which is 38 years post service discharge.  Moreover, the 
examiner specifically found that tinnitus was not related to 
service.  Because of the lack of evidence of the condition in 
service and an opinion providing a nexus to service, service 
connection for tinnitus is not warranted.  

To the extent that the veteran himself has claimed his 
tinnitus is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's tinnitus was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied. 


REMAND

The veteran underwent a special VA audiology examination in 
April 2004 which recorded average puretone thresholds of 59 
decibels in the right ear and 60 decibels in the left ear.  
According to applicable regulation, examinations for 
evaluation of hearing impairment must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85.  While the puretone test 
was done, for some reason no results were recorded concerning 
a controlled speech discrimination test.  Since the speech 
discrimination test is required, the report of examination is 
inadequate and an additional examination must be conducted.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Arrange to have the veteran undergo an 
audiology examination in order to 
ascertain the severity of his hearing 
loss.  All indicated tests should be 
conducted to include pure tone audiometry 
and a controlled speech discrimination 
test (Maryland CNC). 

2.  Thereafter, review the claim for 
entitlement to an increase in the 
currently assigned noncompensable rating 
for hearing loss.  If the claim is denied, 
issue a supplemental statement of the 
case, which takes into account all 
evidence submitted since the last 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


